DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach an electric motor cooling system, comprising: a stator comprising a plurality of laminations, said stator comprising a first bulk stator portion and a second bulk stator portion, wherein each of said plurality of laminations includes a plurality of slots and a plurality of stator teeth, wherein said plurality of stator teeth alternate with said plurality of slots; a first plurality of bulk axial coolant channels integrated into said first bulk stator portion, wherein an axis corresponding to each of said first plurality of bulk axial coolant channels is parallel with a cylindrical axis corresponding to said stator, wherein said first plurality of bulk axial coolant channels terminate at a first coolant exit surface corresponding to said first bulk stator portion; a first outer stator lamination proximate to said first coolant exit surface, said first outer stator lamination comprising a first plurality of coolant channels, said first plurality of coolant channels restricting coolant flow through said first coolant exit surface and through said first plurality of bulk axial coolant channels; a second outer stator lamination proximate to said first outer stator lamination, said second outer stator lamination comprising a second plurality of coolant channels, said second plurality of coolant channels redirecting a first coolant flow direction of coolant flowing through said first plurality of coolant channels; a second plurality of bulk axial coolant channels integrated into said second bulk stator portion, wherein an axis corresponding to each of said second plurality of bulk axial coolant channels is parallel with said cylindrical axis corresponding to said stator, wherein said second plurality of bulk axial coolant channels terminate at a second coolant exit surface corresponding to said second bulk stator portion, wherein said first coolant exit surface is distal from said second coolant exit surface; a third outer stator lamination proximate to said second coolant exit surface, said third outer stator lamination comprising a third plurality of coolant channels, said third plurality of coolant channels restricting coolant flow through said second coolant exit surface and through said second plurality of bulk axial coolant channels; a fourth outer stator lamination proximate to said third outer stator lamination, said fourth outer stator lamination comprising a fourth plurality of coolant channels, said fourth plurality of coolant channels redirecting a second coolant flow direction of coolant flowing through said third plurality of coolant channels; a coolant manifold integrated into said stator and positioned between said first bulk stator portion and said second bulk stator portion, wherein said coolant manifold fluidly couples an electric motor coolant intake to said first plurality of bulk axial coolant channels and to said second plurality of bulk axial coolant channels; and a coolant pump, wherein said coolant pump circulates a coolant through said at least one electric motor coolant intake, said coolant manifold, said first plurality of bulk axial coolant channels, and said second plurality of bulk axial coolant channels.
Claims 2-11 are allowable for their dependency on claim 1.
in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834